     Case 2:16-cr-00026-CJB-MBN Document 139 Filed 02/21/19 Page 1 of 1



MINUTE ENTRY
BARBIER, J.
FEBRUARY 21, 2019



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                  CRIMINAL ACTION
VERSUS                                                    NO: 16-26
JARVIS HARDY                                              SECTION: "J"

                                    SENTENCING


COURT REPORTER: Cathy Pepper
COURTROOM DEPUTY: Gail Chauvin


PRESENT:     Elizabeth Privitera, AUSA, David Haller, AUSA, for the government
             Bruce G. Whittaker, for defendant


Case called at 9:48 a.m.
The Court accepts defendant's 11(c)(1)(C) plea agreement.
Defendant's letter to the Court dated February 14, 2019 to be filed in the record.
Government's Exhibits 1 and 2 offered; ORDERED ADMITTED UNDER SEAL.
Defendant sentenced to counts 1, 2, 3, 4, 5, 7, 8 of the Superseding Indictment.
See Judgment.
Counts dismissed on motion of the United States as to this defendant: Counts 6 and 9 of
the Superseding Indictment.
Restitution hearing set for MAY 2, 2019 AT 9:30 A.M.
The defendant was remanded.
Court adjourned at 10:44 a.m.




 JS-10: 56 min.
